RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3214-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GERARD L. BROWN,

     Defendant-Appellant.
_______________________

                   Submitted April 12, 2021 – Decided May 4, 2021

                   Before Judges Fasciale and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FO-13-0038-20 and Complaint No. W-
                   2019-445-1325.

                   Eileen S. Den Bleyker, attorney for appellant.

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Monica do
                   Outerio, Assistant Prosecutor, of counsel and on the
                   brief).

PER CURIAM
        Defendant appeals from a February 28, 2020 judgment of conviction,

finding him guilty of harassment, N.J.S.A. 2C:33-4(a). Because defendant did

not receive notice of the harassment charge prior to trial, he was deprived of his

right to due process. Accordingly, we reverse his conviction for harassment.

        In 2019, defendant was charged pursuant to N.J.S.A. 2C:29-9(b)(2) with

disorderly persons contempt for violating a domestic violence final restraining

order (FRO). The FRO, issued in 2005, prevented defendant from contacting

V.R. (Vera).1 Defendant and Vera never married but shared custody of their

son, J.B. (John). The FRO barred defendant from Vera's residence and her place

of employment. Regarding John, the FRO judge allowed defendant to pick him

up and drop him off at Vera's home. During the FRO hearing, the judge stated,

"Defendant is prohibited from having any kind of communication with [Vera,]"

and then added "[a]nd not regarding communications with your son." From

2005 until June 2019, defendant never communicated with Vera directly.

        On June 16, 2019, Father's Day, John was visiting at his father's home.

Defendant planned to attend a family barbeque with his son. As they were

leaving for the barbeque, defendant noticed John was not dressed appropriately

for the occasion. Defendant instructed John to change his shirt, and he refused.


1
    We refer to the parties by initials to protect their privacy. R. 1:38-3(d)(10).
                                                                              A-3214-19
                                          2
      After John declined to change his shirt a second time, defendant indicated

he would contact Vera to take John home. However, because it was a long drive,

defendant rethought his original plan and decided to drive John to Vera's home.

Defendant then contacted Vera to inform her of the events that transpired

between father and son because he wanted everyone to be "on the same page."

      Unbeknownst to defendant, John already texted his mother. In his text,

John told his mother "Dad is trying to starve me out . . . because I won't ch[an]ge

a shirt . . . ." John explained defendant was refusing to make breakfast based on

the shirt incident. Upon receiving the text, Vera agreed to take John home.

      After defendant decided to drive John to Vera's home, John advised his

mother agreed to pick him up. Upon learning this information, defendant texted

Vera. The texts read:

            Hello, there's no need to pick [John] up, I am coming to
            Long Branch in an hour. I had asked [John] to change
            his shirt because we were going somewhere for
            breakfast and I asked him to change into something
            much nicer and he refused. I kindly told him fine, he
            can make his own breakfast or warm up anything in the
            fridge. Sorry, but I'm not letting a 17-year-old
            determine when he listens. I've been nothing but nice
            to [John] and I demand respect. I did tell him that by
            you picking him up is not coparenting, you need to
            contact me first to see what [is] going on and then
            decide what to do. I've taken him to . . . a barbecue in
            Long Branch with family.


                                                                             A-3214-19
                                        3
            . . . Any questions feel free to call. . . . But we [are]
            going out, it's still my weekend. I will bring [John]
            home at 3:00. . . . He is texting you and I just read to
            him what I wrote to you so we all be on the same page.

Two hours later, defendant texted the following to Vera:

            You can't teach [John] to be a man, but you certainly
            have stunted his growth tremendously by sheltering
            him. Today was absolutely why [John] does not know
            how to figure things out and handle situations without
            your help. [John] was safe, it was a normal situation
            between father and son, and you interfered as usual.
            Have a good day.

Vera did not respond to defendant's text messages.

      Defendant knew the FRO prohibited him from contacting Vera. However,

defendant did not believe his texts were a violation of the FRO because he

understood there was an exception in the FRO allowing him to text Vera "in case

of a situation involving the child."

      After sending the text messages to Vera, the police contacted defendant to

advise he violated the FRO. Defendant searched for a copy of the 2005 FRO to

confirm the violation of the order but was unable to locate the document.

      On June 16, 2019, defendant was charged with disorderly-persons

contempt, N.J.S.A. 2C:29-9(b)(2), for violating the FRO. On January 17, 2020,

the court conducted a one-day trial on the contempt charge. Defendant and Vera



                                                                            A-3214-19
                                       4
were the only witnesses who testified. At the conclusion of the testimony, the

trial judge requested written summations from counsel.

      In a February 28, 2020 ruling from the bench, the trial judge set forth his

findings of fact and conclusions of law. He noted the judge who issued the 2005

FRO said "a few confusing things," including communications related to the

parties' son. The trial judge remarked the FRO judge's statement was not the

"clearest" way of explaining the scope of communications between defendant

and Vera regarding their child.

      Based on the filed charge, the trial judge correctly determined the State

had to "prove defendant purposely or knowingly violated the restraining order."

Defendant testified he did not recall the parameters of the FRO and had no

intention of purposely violating the FRO.        Based on the testimony and

documentary evidence, the judge found defendant did not willfully violate the

FRO and acquitted defendant of the contempt charge.

      After finding defendant not guilty of contempt for violating the FRO, the

judge sua sponte amended the charge against defendant to "a lesser charge of

harassment . . . N.J.S.A. 2C:33-4(a)."     However, the State never charged

defendant with harassment.

      In finding defendant guilty of harassment, the trial judge explained:


                                                                           A-3214-19
                                       5
            I think [harassment is] the more appropriate thing here,
            because I think these comments -- up until that point
            where I read were fine, but once you started with those
            comments directly against [Vera] and talking about
            how she is parenting, that clearly could be harassing
            and annoyed her, and based on her testimony and seeing
            her it upset her. That's really what harassment is.

After finding defendant guilty of harassment, the judge imposed monetary fines.

      On appeal, defendant raises the following arguments:

      POINT I

            THE TRIAL COURT ERRED IN SUA SPONTE
            AMENDING THE CHARGE TO HARASSMENT
            UNDER    N.J.S.A.    2C:33-4(a) DEPRIVING
            DEFENDANT OF PROCEDURAL DUE PROCESS
            UNDER    THE      STATE     AND  FEDERAL
            CONSTITUTIONS AND VIOLATING PRINCIPLES
            OF FUNDAMENTAL FAIRNESS.

            A. The Conviction Cannot Be Justified Under the
            Doctrine of Lesser Included Offenses, Nor That of
            Related Offenses.

      POINT II

            THE   EVIDENCE      IN     THE     RECORD      IS
            INSUFFICIENT TO SUPPORT A CONVICTION
            UNDER N.J.S.A. 2C:33-4(a). (Not Raised Below).

            A.   Insufficient Evidence in the Record to Prove
            Defendant's Purpose Was to Harass.

            B.   Insufficient Evidence in the Record to Prove
            Defendant’s Conduct Was Undertaken in an "Other
            Manner Likely to Cause Annoyance or Alarm"

                                                                         A-3214-19
                                       6
            Resulting in an Unconstitutionally            Overbroad
            Application of the Harassment Statute.

      POINT III

            THE CONDUCT ALLEGED IN THE COMPLAINT
            WAS      LEGITIMATE,   CAUSED     NO
            DEMONSTRABLE HARM AND THE CHARGES
            SHOULD HAVE BEEN DISMISSED UNDER THE
            DE MINIMIS STATUTE.

      "A trial court's interpretation of the law and the legal consequences that

flow from established facts are not entitled to any special deference."

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

However, we defer to a trial court's "findings of fact because they 'are

substantially influenced by [an] opportunity to hear and see the witnesses and to

have the "feel" of the case, which a reviewing court cannot enjoy.'" State v.

Hubbard, 222 N.J. 249, 262 (2015) (quoting State v. Johnson, 42 N.J. 146, 161

(1964)).

      Defendant argues his conviction for harassment violated his due process

rights because he had no notice or opportunity to defend against the amended

charge. The State agrees, explaining it "cannot dispute that this error exists and

that it warrants reversal of the defendant's conviction for petty-disorderly-

persons harassment."



                                                                            A-3214-19
                                        7
      Even if the State had not agreed, we are satisfied the trial judge violated

defendant's due process rights by sua sponte amending the charge against

defendant after completion of the trial. "Due process requires that the charging

instrument not only inform a defendant respecting the nature of the charge, but

it must also inform an accused of how many charges he or she faces and when

they occurred." State v. Salzman, 228 N.J. Super. 109, 114 (App. Div. 1987)

(citing State In Interest of K.A.W., 104 N.J. 112 (1986)).

      Here, defendant did not receive notice of the harassment charge until after

the trial concluded. As a result of the failure to notify him of the harassment

charge prior to trial so he could properly defend himself, defendant was denied

due process.    Having reviewed the record, we are satisfied defendant's

conviction for harassment must be reversed.2

      We remand the matter to the trial judge to vacate defendant's harassment

conviction and enter a final judgment of acquittal on both the disorderly persons

contempt charge for violation of the 2005 FRO and the amended harassment

charge.   The matter shall be deemed final such that the constitutional

proscription against double jeopardy precludes a retrial of defendant for the



2
   Based on our reversal of the harassment conviction, we need not address
defendant's remaining arguments on appeal.
                                                                           A-3214-19
                                       8
events occurring on June 16, 2019. See State v. Currie, 41 N.J. 531, 536 (1964)

(explaining double jeopardy "justly assures that the State with its great resources

will not be permitted to harass and oppress the individual by multiple

prosecution or punishment for the same offense"). Additionally, the trial judge

shall order a refund of all fines and penalties paid by defendant as a result of the

harassment conviction.

      Reversed and remanded. We do not retain jurisdiction.




                                                                              A-3214-19
                                         9